DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-10 and 12-16 are objected to because of the following informality: “sterilising” should read “sterilizing” in all instances the limitation appears in the claims.
Claim 11 is objected to because of the following informality: “in which the packages that are open on one side are transported stepwise through the filling machine and” in lines 3-4 should be omitted (because the limitation has been previously recited verbatim in lines 7-8 of claim 1 and is therefore redundant).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
claims 1-6, 8, 9, 13-15, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claims 1-3, 7-10, 13, 14, and 16 recite the limitation "the package". There is ambiguous antecedent basis for this limitation in the claim. It is unclear which one of the plurality of packages first mentioned in line 1 of claim 1/13 the limitation is referring to. For examination purposes, the examiner is interpreting the limitation as if it instead reads “each package” in all instances the limitation appears in the claims.
Regarding claims 1-8, 10, 11, and 13-16, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
The phrase "at least substantially" in claims 1, 2, 12, 13, and 14 is a relative phrase which renders the claims indefinite. The phrase "at least substantially" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The number of packages into which the volume of preheating air and/or drying air and/or sterilizing agent is introduced, the volumetric flow rate of the preheating air, drying air, and sterilizing agent, have been rendered indefinite by the use of the phrase.
Regarding claims 2, 3, 14, and 15, the phrase "more preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Regarding claims 2, 3, 5, and 14, the phrase "more particularly" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claim 8 recites the limitation "the nozzle opening" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the nozzle opening" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the transport direction" in line 4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “a transport direction”.
Claim 15 recites the limitation "the at least one nozzle for introducing preheating air, drying air, sterilising agent and/or product to be filled" in lines 5-6 and 12-13. There is insufficient antecedent basis for this limitation in the claim because it was not previously recited that the at least one nozzle is for introducing product to be filled into the packages. For examination purposes, the examiner is interpreting the limitation as if it instead reads “the at least one nozzle for introducing preheating air, drying air, and/or sterilizing agent” in both instances the limitation appears in the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation “the transport device comprises a cell chain with cells or a belt drive with cells or a direct drive with cells for receiving packages that are open on one side” in lines 8-9, and the claim also recites “the cell chain is designed to position the packages that are open on one side, in at least one step, eccentrically under the at least one nozzle” in lines 11-12 which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 2-12 are rejected as being indefinite because they depend from claim 1.
Claims 14-16 are rejected as being indefinite because they depend from claim 13.

Claim Interpretation
For examination purposes, claims 1-16 (which are replete with 112(b) issues and grammatical and idiomatic errors) are being interpreted as if they instead read as follows:
Claim 1. A method for filling packages that are open on one side with foodstuffs in a filling machine, wherein the packages are cardboard composite packages consisting of a laminate comprising a cardboard layer and outer thermoplastic plastic layers made of polyethylene,

in which the packages that are open on one side are transported stepwise through the filling machine and are held in a plurality of successively arranged processing positions to be subjected to preheating air and/or in a plurality of successively arranged processing positions to be subjected to drying air and/or in a plurality of successively arranged processing positions to be subjected to sterilizing agent, and
in which a volume of preheating air and/or drying air and/or sterilizing agent, that corresponds to at least three times the volume of each package that is open on one side, is introduced into each package that is open on one side.
Claim 2. The method according to claim 1,
in which a volume of preheating air and/or drying air and/or sterilizing agent, that corresponds to at least four times the volume of each package that is open on one side, is introduced into each package that is open on one side.
Claim 3. The method according to claim 1,
in which a volume of preheating air and/or drying air and/or sterilizing agent, that corresponds to at least four times the volume of each package that is open on one side, is introduced into the packages that are open on one side in at least one processing station.
Claim 4. The method according to claim 3,
in which the packages that are open on one side are held in at least two successively arranged processing positions to be subjected to preheating air and/or drying air and/or sterilizing agent.
Claim 5. The method according to claim 1,
in which the packages that are open on one side are subjected to a volumetric flow rate of preheating air and/or drying air and/or sterilizing agent of at least 4 m3/h.
Claim 6. The method according to claim 1,
in which the packages that are open on one side are subjected to preheating air at a temperature of between 80°C. and 340°C, drying air at a temperature of between 80°C. and 340°C., and/or sterilizing agent at a temperature of between 170°C. and 340°C.
Claim 7. The method according to claim 1,
in which preheating air, drying air and/or sterilizing agent is introduced from above via at least one nozzle into the packages that are open on one side, and
in which the at least one nozzle, during the introduction of the preheating air, drying air and/or sterilizing agent into each package, is positioned eccentrically relative to each package that is open on one side.
Claim 8. The method according to claim 7,
in which, during the introduction of the preheating air, drying air and/or sterilizing agent into each package, a center of an opening of the at least one nozzle is arranged laterally next to a central longitudinal axis of each package that is open on one side, and
in which the opening of the at least one nozzle is assigned to one side and/or one edge of each package that is open on one side.
Claim 9. The method according to claim 7,
in which an opening of the at least one nozzle is arranged offset relative to a longitudinal axis of each package that is open on one side in a direction parallel and/or perpendicular to a transport direction of the packages, and/or
in which preheating air, drying air and/or sterilizing agent are introduced successively from above via at least two nozzles into the packages that are open on one side.
Claim 10. The method according to claim 9,
in which the at least two nozzles, during the introduction of the preheating air, drying air and/or sterilizing agent into each package, are respectively positioned eccentrically relative to each package that is open on one side, and
in which at least two nozzles arranged mirror-symmetrically in relation to each package that is open on one side.
Claim 11. The method according to any one of claim 7,
in which the packages that are open on one side are at times positioned in a stationary manner under at least one stationary nozzle.
Claim 12. The method according to claim 7,

in which, during the introduction of drying air into at least two consecutive packages that are open on one side using the at least one nozzle, the drying air flows out of the at least one nozzle at a constant volumetric flow rate and/or
in which, during the introduction of sterilizing agent into at least two consecutive packages that are open on one side using the at least one nozzle, the sterilizing agent flows out of the at least one nozzle at a constant volumetric flow rate.
Claim 13. A filling machine for filling packages that are open on one side with foodstuffs, wherein the packages are cardboard composite packages consisting of a laminate comprising a cardboard layer and outer thermoplastic plastic layers made of polyethylene, wherein at least one nozzle is provided for introducing preheating air, drying air and/or sterilizing agent from above into each package that is open on one side, wherein a transport device is provided for transporting the packages that are open on one side stepwise through the filling machine and for holding the packages in a plurality of successively arranged processing positions for subjecting the packages to preheating air and/or in a plurality of successively arranged processing positions for subjecting the packages to drying air and/or in a plurality of successively arranged processing positions for subjecting the packages to sterilizing agent, and
wherein adjustment means and introduction means are provided for introducing a volume of preheating air, drying air and/or sterilizing agent, that corresponds to at least three times the volume of each package that is open on one side, into each package that is open on one side.
Claim 14. The filling machine according to claim 13,
wherein adjustment means and introduction means are provided for introducing a volume of preheating air, drying air and/or sterilizing agent, that corresponds to at least four times the volume of each package that is open on one side, into each package that is open on one side.
Claim 15. The filling machine according to claim 13,

wherein the transport device comprises a cell chain with cells or a belt drive with cells or a direct drive with cells for receiving packages that are open on one side and for stepwise transport of the packages that are open on one side through the filling machine, and
wherein the cell chain or the belt drive or the direct drive is designed to position the packages that are open on one side, in at least one step, eccentrically under the at least one nozzle for introducing preheating air, drying air, and/or sterilizing agent into the packages.
Claim 16. The filling machine according to claim 13,
wherein at least two nozzles are provided for successively introducing preheating air, drying air, sterilizing agent and/or product to be filled from above into the packages that are open on one side, and wherein the at least two nozzles, during the introduction of the preheating air, drying air, sterilizing agent and/or product to be filled into each package that is open on one side, are respectively positioned eccentrically relative to each package that is open on one side.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hada et al. (US 5,879,648), hereinafter Hada, in view of Konze et al. (DE 102014000701 A1), hereinafter Konze (Note that US 2017/0001744 is being used as an English translation of Konze).
Regarding claim 1, Hada discloses a method for sterilizing packages (C in Figures 1-3) that are open on one side in a machine (shown in Figure 1) (Col. 3 lines 6-34), wherein the packages (C) are 
in which preheating air (from nozzles 41 in Figure 1) and/or drying air (from nozzles 44 in Figure 1) and/or sterilizing agent (from nozzles 42 in Figure 1) is introduced into the packages (C) that are open on one side (Col. 3 lines 17-34, Col. 3 line 61 – Col. 4 line 13),
in which the packages (C) that are open on one side are transported stepwise through the machine (shown in Figure 1) and are held in a plurality of successively arranged processing positions (under nozzles 41) to be subjected to preheating air (from nozzles 41) and/or in a plurality of successively arranged processing positions (under nozzles 44) to be subjected to drying air (from nozzles 44) and/or in a plurality of successively arranged processing positions (under nozzles 42) to be subjected to sterilizing agent (from nozzles 42) (Col. 3 lines 17-34, Col. 2 lines 56-65, Col. 3 line 61 – Col. 4 line 13), and
in which a volume of preheating air (from nozzles 41) and/or drying air (from nozzles 44) and/or sterilizing agent (from nozzles 42) is introduced into each package (C) that is open on one side (Col. 3 line 61 – Col. 4 line 13).
However, Hada does not disclose: the method is for filling packages that are open on one side with foodstuffs in a filling machine; and the volume of preheating air and/or drying air and/or sterilizing agent corresponds to at least three times the volume of each package that is open on one side.
Konze teaches that it was known to fill packages (cartons 24) that are open on one side with foodstuffs (28 in Figure 5) in a filling machine (20 in Figure 5) after sterilizing the packages (cartons 24) (in sterilizer 30), in order to allow the packages (cartons 24) to be filled with the foodstuffs (28) under sterile conditions in a single machine and a single production process (Paragraphs 0059, 0063, 0011, 0028, 0030, 0064, and 0065).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Hada to incorporate the teachings of Konze by filling the packages (C of Hada) that are open on one side with foodstuffs in a filling machine after sterilizing the packages, so that the method is for filling the packages, because doing so would achieve the predictable result of allowing the packages to be filled with the foodstuffs under sterile conditions in a single machine and a single production process. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the volume of preheating air and/or drying air and/or sterilizing agent so that it corresponds to at least three times the volume of each package that is open on one side, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and since doing so would ensure more thorough and adequate preheating and/or drying and/or sterilizing of the packages. In re Aller, 105 USPQ 233. Please note that in Paragraphs 0010-0012, 0016, 0018, 0024, 0026, 0032, 0033, 0065, 0067, and 0069 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 2, Hada discloses that a volume of preheating air (from nozzles 41) and/or drying air (from nozzles 44) and/or sterilizing agent (from nozzles 42) is introduced into each package (C) that is open on one side (Col. 3 line 61 – Col. 4 line 13).
However, Hada in view of Konze does not expressly teach: the volume of preheating air and/or drying air and/or sterilizing agent corresponds to at least four times the volume of each package that is open on one side.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the volume of preheating air and/or drying air and/or sterilizing agent so that it corresponds to at least four times the volume of each package that is open on one side, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and since doing so would ensure more thorough and adequate preheating and/or drying and/or sterilizing of the packages. In re Aller, 105 USPQ 233. Please note that in Paragraphs 0029, 0032, 0065, 0067, and 0069 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 3, Hada discloses that a volume of preheating air (from nozzles 41) and/or drying air (from nozzles 44) and/or sterilizing agent (from nozzles 42) is introduced into the packages (C) 
However, Hada in view of Konze does not expressly teach: the volume of preheating air and/or drying air and/or sterilizing agent corresponds to at least four times the volume of each package that is open on one side.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the volume of preheating air and/or drying air and/or sterilizing agent so that it corresponds to at least four times the volume of each package that is open on one side, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and since doing so would ensure more thorough and adequate preheating and/or drying and/or sterilizing of the packages. In re Aller, 105 USPQ 233. Please note that in Paragraphs 0029, 0032, 0065, 0067, and 0069 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 4, Hada discloses that the packages (C) that are open on one side are held in at least two successively arranged processing positions (under two successive nozzles 41 and/or under two successive nozzles 44 and/or under two successive nozzles 42) to be subjected to preheating air (from nozzles 41) and/or drying air (from nozzles 44) and/or sterilizing agent (from nozzles 42) (Col. 3 line 61 – Col. 4 line 13).
Regarding claim 5, Hada in view of Konze teaches all the limitations of the claim as stated above but does not expressly teach: the packages that are open on one side are subjected to a volumetric flow rate of preheating air and/or drying air and/or sterilizing agent of at least 4 m3/h.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the volumetric flow rate of the preheating air and/or the drying air and/or the sterilizing agent of Hada so that it is at least 4 m3/h, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and since doing so would ensure more thorough and adequate preheating and/or drying and/or sterilizing of the packages. In re Aller, 105 USPQ 233. Please note that in Paragraph 
Regarding claim 6, Hada in view of Konze teaches all the limitations of the claim as stated above but does not expressly teach: the packages that are open on one side are subjected to preheating air at a temperature of between 80°C. and 340°C, drying air at a temperature of between 80°C. and 340°C, and/or sterilizing agent at a temperature of between 170°C. and 340°C.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the temperature of the preheating air to be between 80°C. and 340°C, the temperature of the drying air to be between 80°C. and 340°C, and/or the temperature of the sterilizing agent to be between 170°C. and 340°C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and since doing so would ensure more thorough and adequate preheating and/or drying and/or sterilizing of the packages. In re Aller, 105 USPQ 233. Please note that in Paragraph 0035 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 13, Hada discloses a machine (shown in Figure 1) for sterilizing packages (C in Figures 1-3) that are open on one side (Col. 3 lines 6-34), wherein the packages (C) are cardboard composite packages (C) consisting of a laminate comprising a cardboard layer and outer thermoplastic plastic layers made of polyethylene (Col. 2 lines 52-55), wherein at least one nozzle (41, 44, and/or 42 in Figure 1) is provided for introducing preheating air (from nozzles 41), drying air (from nozzles 44) and/or sterilizing agent (from nozzles 42) from above into each package (C) that is open on one side (Col. 3 lines 17-34, Col. 3 line 61 – Col. 4 line 13), wherein a transport device (11 in Figures 1 and 3) is provided for transporting the packages (C) that are open on one side stepwise through the machine (shown in Figure 1) and for holding the packages (C) in a plurality of successively arranged processing positions (under nozzles 41) for subjecting the packages (C) to preheating air (from nozzles 41) and/or in a plurality of successively arranged processing positions (under nozzles 44) for subjecting the packages (C) to drying air (from nozzles 44) and/or in a plurality of successively arranged processing positions (under nozzles 
wherein adjustment means (45, 47, and/or 68 in Figure 1) and introduction means (the rectangular block between 45 and 41 shown in Figure 1, the rectangular block between 47 and 44 shown in Figure 1, and/or the rectangular block between 68 and 42 shown in Figure 1) are provided for introducing a volume of preheating air (from nozzles 41), drying air (from nozzles 44) and/or sterilizing agent (from nozzles 42) into each package (C) that is open on one side (Col. 3 lines 17-34 and 50-60).
However, Hada does not disclose: the machine is a filling machine for filling the packages with foodstuffs; and the volume of preheating air, drying air and/or sterilizing agent corresponds to at least three times the volume of each package that is open on one side.
Konze teaches that it was known to provide a filling machine (20 in Figure 5) for filling packages (cartons 24) that are open on one side with foodstuffs (28 in Figure 5) after sterilizing the packages (in sterilizer 30), in order to allow the packages (cartons 24) to be filled with the foodstuffs (28) under sterile conditions in a single machine and a single production process (Paragraphs 0059, 0063, 0011, 0028, 0030, 0064, and 0065).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the machine (shown in Figure 1) of Hada to be a filling machine for filling the packages (C of Hada) with foodstuffs after sterilizing the packages, because doing so would achieve the predictable result of allowing the packages to be filled with the foodstuffs under sterile conditions in a single machine and a single production process. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Hada in view of Konze teaches all the limitations of the claim as stated above but does not expressly teach: the volume of preheating air, drying air and/or sterilizing agent corresponds to at least three times the volume of each package that is open on one side.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the volume of preheating air, drying air and/or sterilizing agent so that it corresponds to at least three times the volume of each package that is open on one side, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the In re Aller, 105 USPQ 233. Please note that in Paragraphs 0010-0012, 0016, 0018, 0024, 0026, 0032, 0033, 0065, 0067, and 0069 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 14, Hada discloses that adjustment means (45, 47, and/or 68) and introduction means (the rectangular block between 45 and 41 shown in Figure 1, the rectangular block between 47 and 44 shown in Figure 1, and/or the rectangular block between 68 and 42 shown in Figure 1) are provided for introducing a volume of preheating air (from nozzles 41), drying air (from nozzles 44) and/or sterilizing agent (from nozzles 42) into each package (C) that is open on one side (Col. 3 lines 17-34 and 50-60).
However, Hada in view of Konze does not expressly teach: the volume of preheating air, drying air and/or sterilizing agent corresponds to at least four times the volume of each package that is open on one side.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the volume of preheating air, drying air and/or sterilizing agent so that it corresponds to at least four times the volume of each package that is open on one side, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and since doing so would ensure more thorough and adequate preheating and/or drying and/or sterilizing of the packages. In re Aller, 105 USPQ 233. Please note that in Paragraphs 0029, 0032, 0065, 0067, and 0069 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.

Claims 7-9, 11, 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hada in view of Konze in further view of Adriansens et al. (US 7,806,680), hereinafter Adriansens.
Regarding claim 7, Hada discloses that sterilizing agent (from nozzles 42) is introduced from above via at least one nozzle (42) into the packages (C) that are open on one side (Col. 3 lines 17-34, Col. 3 line 61 – Col. 4 line 13).

Adriansens teaches that it was known to position at least one nozzle (38 in Figures 1 and 2) eccentrically relative to each package (12 in Figure 1) that is open on one side during introduction of sterilizing agent (F in Figures 1-3) into each package (12) (Col. 6 lines 22-36, Col. 4 lines 16-21), in order to avoid formation of an overpressure plug in a base of each package (12) and entirely satisfactorily sterilize an internal wall and a neck of each package (12) using laminar flow of the sterilizing agent (F) (Col. 2 line 55 – Col. 3 line 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Hada in view of Konze to incorporate the teachings of Adriansens by positioning the at least one nozzle (42 of Hada) eccentrically relative to each package (C of Hada) that is open on one side during the introduction of sterilizing agent (from nozzles 42 of Hada) into each package, because doing so would avoid formation of an overpressure plug in a base of each package and entirely satisfactorily sterilize an internal wall and a neck of each package using laminar flow of the sterilizing agent.
Regarding claim 8, Hada in view of Konze in further view of Adriansens teaches that, during the introduction of the sterilizing agent (from nozzles 42 of Hada as modified by Adriansens) into each package (C of Hada), a center of an opening (bottom opening of 42 of Hada as modified by Adriansens) of the at least one nozzle (42 of Hada as modified by Adriansens) is arranged laterally next to a central longitudinal axis (longitudinal axis of C of Hada) of each package (C of Hada) that is open on one side (because Adriansens teaches in Col. 6 lines 22-36 and Figures 2 and 3 that axis A2 of the nozzle 38 is arranged laterally next to a central longitudinal axis A1 of the package 12), and
that the opening (bottom opening of 42 of Hada as modified by Adriansens) of the at least one nozzle (42 of Hada as modified by Adriansens) is assigned to one side of each package (C of Hada) that is open on one side (because Adriansens teaches in Figure 2 that the bottom opening of nozzle 38 is assigned to the right side of each package 12).
Regarding claim 9, Hada discloses that sterilizing agent (from nozzles 42) is introduced successively from above via at least two nozzles (the two successive nozzles 42 shown in Figure 1) into the packages (C) that are open on one side (Col. 3 line 61 – Col. 4 line 13, Col. 3 lines 17-34).
Regarding claim 11, Hada discloses that the packages (C) that are open on one side are at times positioned in a stationary manner under at least one stationary nozzle (42, 44, and/or 41 in Figure 1) (because packages C are conveyed intermittently from one station to the next, as described in Col. 2 lines 56-65).
Regarding claim 12, Hada discloses that, during the introduction of sterilizing agent (from nozzles 42) into at least two consecutive packages (C) that are open on one side using the at least one nozzle (42), the sterilizing agent (from nozzles 42) flows out of the at least one nozzle (42) at a constant volumetric flow rate (Col. 3 line 50 – Col. 4 line 13).
Regarding claim 15, Hada discloses that the transport device (11) is designed to position the packages (C) that are open on one side relative to the at least one nozzle (42) for introducing sterilizing agent (from nozzles 42) into the packages (C) (Col. 2 lines 56-65),
that the transport device (11) comprises a cell chain (21 and 22 collectively in Figures 1 and 3) with cells (formed by 22) for receiving packages (C) that are open on one side and for stepwise transport of the packages (C) that are open on one side through the filling machine (Col. 2 lines 56-65), and
that the cell chain (21 and 22 collectively) is designed to position the packages (C) that are open on one side, in at least one step, under the at least one nozzle (42) for introducing sterilizing agent into the packages (C) (Col. 3 lines 17-34, Col. 2 lines 56-65).
However, Hada in view of Konze does not teach: the transport device is designed to position the packages that are open on one side eccentrically relative to the at least one nozzle for introducing preheating air, drying air, and/or sterilizing agent into the packages, and the cell chain or the belt drive or the direct drive is designed to position the packages that are open on one side, in at least one step, eccentrically under the at least one nozzle for introducing preheating air, drying air, and/or sterilizing agent into the packages.
Adriansens teaches that it was known to provide a transport device (the inherently-present transport device which conveys packages 12 from left to right in Figure 1 as described in Col. 4 lines 6-8 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Hada in view of Konze to incorporate the teachings of Adriansens so that the transport device (11 of Hada) is designed to position the packages (C of Hada) that are open on one side eccentrically relative to the at least one nozzle (41, 44, and/or 42 of Hada) for introducing sterilizing agent into the packages, and the cell chain (21 and 22 collectively of Hada) is designed to position the packages that are open on one side, in at least one step, eccentrically under the at least one nozzle for introducing sterilizing agent into the packages, because doing so would avoid formation of an overpressure plug in a base of each package and entirely satisfactorily sterilize an internal wall and a neck of each package using laminar flow of the sterilizing agent.
Regarding claim 16, Hada discloses that at least two nozzles (the two successive nozzles 42 shown in Figure 1) are provided for successively introducing sterilizing agent (from nozzles 42) from above into the packages (C) that are open on one side, and that the at least two nozzles (the two successive nozzles 42 shown in Figure 1), during the introduction of the sterilizing agent (from nozzles 42) into each package (C) that is open on one side, are respectively positioned relative to each package (C) that is open on one side (Col. 3 lines 17-34, Col. 3 line 61 – Col. 4 line 13).
However, Hada in view of Konze does not teach: the at least two nozzles, during the introduction of the preheating air, drying air, sterilizing agent and/or product to be filled into each package that is open on one side, are respectively positioned eccentrically relative to each package that is open on one side.
Adriansens teaches that it was known to position a nozzle (38 in Figures 1 and 2) eccentrically relative to each package (12 in Figure 1) that is open on one side during introduction of sterilizing agent (F in Figures 1-3) into each package (12) that is open on one side (Col. 6 lines 22-36, Col. 4 lines 16-21), in order to avoid formation of an overpressure plug in a base of each package (12) and entirely 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Hada in view of Konze to incorporate the teachings of Adriansens by positioning the at least two nozzles (the two successive nozzles 42 shown in Figure 1 of Hada) eccentrically relative to each package (C of Hada) that is open on one side during the introduction of sterilizing agent into each package that is open on one side, because doing so would avoid formation of an overpressure plug in a base of each package and entirely satisfactorily sterilize an internal wall and a neck of each package using laminar flow of the sterilizing agent.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hada in view of Konze in further view of Adriansens in further view of Lindblad et al. (US 2008/0190072), hereinafter Lindblad.
Regarding claim 10, Hada in view of Konze in further view of Adriansens teaches all the limitations of the claim as stated above except: the at least two nozzles, during the introduction of the preheating air, drying air and/or sterilizing agent into each package, are respectively positioned eccentrically relative to each package that is open on one side, and the at least two nozzles are arranged mirror-symmetrically in relation to each package that is open on one side.
Lindblad teaches that it was known to position at least two nozzles (the left and right channels 2 on the left and right sides of 5 in Figure 1) eccentrically relative to each package (1 in Figure 1) that is open on one side during introduction of sterilizing agent (the “gaseous hydrogen peroxide” or the “sterilization gas” described in Paragraph 0016) into each package (1), wherein the at least two nozzles (the left and right channels 2 on the left and right sides of 5 in Figure 1) are arranged mirror-symmetrically in relation to each package (1) that is open on one side (apparent from Figure 1), in order to achieve the best possible flow distribution all the way down in a bottom of the package (1) and achieve a more efficient and improved sterilization (Paragraphs 0016, 0017, 0009).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Hada in view of Konze in further view of Adriansens to incorporate the teachings of Lindblad by positioning the at least two nozzles (the two successive nozzles 42 shown in Figure 1 of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent documents listed on the PTO-892 form teach limitations of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 7:00AM - 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TANZIM IMAM/
Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731